Citation Nr: 1312956	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  04-15 725	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic left knee disability, including as secondary to service-connected residuals of gunshot wounds to the right and left buttocks with damage to Muscle Group XVII and to the large intestines, a healed fracture of the sacrum, S4 and S5, and Type II Diabetes Mellitus.

2.  Entitlement to service connection for chronic right knee disability, including as secondary to service-connected residuals of gunshot wounds to the right and left buttocks with damage to Muscle Group XVII and to the large intestines, a healed fracture of the sacrum, S4 and S5, and Type II Diabetes Mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty in the military from April 1959 to May 1962 and from February 1963 to May 1966, including tours in Korea and Vietnam.  He received various awards and commendations for his service, including the Combat Infantryman Badge and Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007 and February 2011, the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration - including for medical nexus opinions regarding the etiology of this bilateral (left and right) knee disability at issue, especially in terms of the likelihood it incepted during the Veteran's military service, or within one year of his discharge, or is otherwise related or attributable to his service, including to his already service-connected disabilities.

Because, however, even despite this development, the medical nexus opinions obtained on remand did not provide all of the necessary responses and information, in October 2012 the Board additionally requested a medical expert opinion from an orthopedist affiliated with the Veterans Health Administration (VHA).  The designee, who works as a surgeon in the Department of Orthopaedics at the VA Medical Center (VAMC) in Memphis, Tennessee, provided his medical expert opinion later in October 2012.  In December 2012 the Board sent the Veteran and his representative a copy of the opinion and gave them 60 days to submit additional evidence and/or argument in response to it.  See 38 C.F.R. § 20.903 (2012).  The Veteran's representative since has submitted an additional statement, Informal Hearing Presentation, in March 2013 referencing arguments previously made in August 2012 in a Written Brief Presentation.  He also indicated they had "nothing further to add at this time," so apparently no additional evidence or argument to submit in support of the claims, including in response to the medical expert opinion.

The Board also sees that, according to an earlier May 2010 written statement in the claims file, the Veteran raised additional claims for consideration, including for service connection for neuropathy of multiple extremities, hearing loss, and tinnitus.  According to his electronic ("Virtual VA") file, however, the RO already since has considered these claims, rather recently no less, since transferring his file to the Board for consideration of the only claims currently on appeal to the Board, for service connection for his left and right knee disabilities.


FINDING OF FACT

The Veteran's left and right knee disabilities are unrelated to his military service, neither caused nor permanently exacerbated by his service, including especially the service-connected residuals of the gunshot wounds to his right and left buttocks with damage to Muscle Group XVII and to the disability affecting his large intestines, the healed fracture of his sacrum, S4 and S5, and his Type II Diabetes Mellitus.


CONCLUSION OF LAW

His left and right knee disabilities are not due to disease or injury incurred in or aggravated by his active military service, may not be presumed to have been incurred in service, and are not proximately due to, the result of, or aggravated by service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has mandated that VA ensure strict compliance with these provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran has the burden of proof of not only establishing error but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The RO in this case provided the Veteran VCAA notice by way of letters dated in March 2003, June 2004, June 2007, February 2010 and August 2010.  Most of these letters were not sent in the preferred sequence, having been provided after, rather than before, the initial adjudication of these claims.  But the RO rectified ("cured") this timing defect in the provision of the notice by since readjudicating the claims in a May 2012 SSOC.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The content of these letters reflects compliance with the pertinent statutory and regulatory provisions and case law.  Therein the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate them, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated it was developing his claims pursuant to this duty.  The RO also provided him all necessary information on "downstream" disability ratings and effective dates, in the event service connection is granted for this claimed disability.

As well, the RO identified the evidence it had received in support of his claims and the evidence it was responsible for obtaining.  The RO indicated it would make reasonable efforts to assist him in obtaining all outstanding evidence provided he identified the sources of it.  The RO also noted that, ultimately, it was his responsibility to ensure VA's receipt of all pertinent evidence.

In the same letters, a telephone conversation dated in February 2010, and a Memorandum dated in February 2010, the RO informed the Veteran that, despite multiple attempts, it had been unable to obtain records of his alleged treatment at VA Medical Centers (VAMCs) in Waco and Temple from May 1966 to June 1967.  The RO listed the responses it had received, including in April 2008 from a representative of the Central Texas Health Care System.  According to that individual, no pertinent medical documentation dated from January 1966 to June 1995 exists.  (Curiously, the claims file contradicts this response as it includes records of treatment at Texas VA facilities dated since June 1967).

Typically VA provides additional notice during hearings, see Bryant v. Shinseki, 23 Vet. App. 488 (2010), and in remands.  In this case, however, the Veteran did not request or have a hearing, but the Board nonetheless remanded his claims on two occasions.  In its remands, the Board fully explained to him the nature of a service-connection claim, the different bases for proving such a claim (direct, presumptive and secondary entitlement), and why certain evidence of record was inadequate to substantiate the claims.

He therefore has received all essential notice, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice deficiency along the way.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir., 2004).  Neither he nor his representative asserts that VA failed to comply with VCAA's notice provisions.

B.  Duty to Assist

VA also has a duty to assist a claimant in obtaining evidence necessary to substantiate a claim, including by providing a medical examination for a medical opinion when needed to decided a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2012).


In this case, the RO attempted to obtain all evidence the Veteran identified as being potentially pertinent to his claims, including service and post-service treatment records.  The RO also afforded him VA examinations, including following and as a result of the Board remanding these claims for this very purpose, during which in response examiners discussed the etiology of his left and right knee disabilities.  The RO/AMC also obtained an addendum opinion from one of the prior VA examiners, and as mentioned the Board then additionally obtained a medical expert opinion pursuant to VHA Directive 2010-044 dated September 29, 2010.  The VHA medical expert (an orthopaedic surgeon) provided this opinion in October 2012, so there is now the required evidence needed to determine whether service connection should be granted in this case.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when there is this challenge, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).


The Veteran does not claim that the VHA opinion is inadequate, and this opinion corrected the admitted deficiencies in the opinions that had been obtained to date following and as a result of the Board previously remanding the claims.  The examiners, including this VHA medical expert, reviewed the claims file and medical history.  There also were the required physical examinations and recording of the objective clinical findings.  But most importantly, especially this VHA medical expert, provided discussion of the underlying rationale for the opinions stated, and these opinions, especially in combination, are consistent with the examiners' findings and other the evidence of record.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one).  There are no inconsistencies or ambiguities in the examination reports, and the Veteran has not challenged their adequacy or thoroughness or competency of the examiners.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-1291.

The examiners' opinions also are responsive to the Board's remand directive to provide an opinion as to whether the Veteran's left and right knee disabilities are either directly, presumptively, or secondarily related to his military service.  Accordingly, the Board may proceed with appellate review of these claims since, by additionally obtaining this necessary VHA medical expert opinion, there has been compliance with the Board's remand directives concerning the level of medical comment needed to decide these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, VA's duty to assist with respect to obtaining a VA examination and medical opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr, 21 Vet. App. at 312. 

The Veteran does not allege there are outstanding records still needing to be obtained in support of his appeal.  Indeed, to the contrary, as already alluded to, in an Informal Hearing Presentation dated in March 2013 his representative specifically indicated "... we have nothing further to add at this time."  It therefore does not appear that any additional evidence from them is forthcoming, including in response to the VHA medical expert opinion.

Given the development that has occurred, it is difficult to discern what additional guidance VA could have provided the Veteran regarding what further evidence he should submit to substantiate his claims.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any useful or meaningful purpose or result in any significant benefit to the Veteran and, instead, place even greater burden on VA's already limited resources).

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical and electronic ("Virtual VA") files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he has submitted or which VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, the Board's analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

II.  Analysis

The Veteran is claiming entitlement to service connection for left and right knee disabilities.  He asserts that he developed these knee disabilities either during his service, when he sustained gunshot wound injuries to his hip, intestines and spine, or subsequently secondary to service-connected residuals of gunshot wounds to his buttocks, large intestines and sacrum and/or service-connected diabetes mellitus.

According to written statements he submitted during the course of this appeal, when he was shot in his hip during service, his legs and knees hurt.  Allegedly, doctors prescribed pain medication, which alleviated his knee pain.  He contends that he began complaining of shooting pains down his legs in the 1970s and began receiving treatment for his knees in approximately 2000.  He further contends that a doctor told him that he likely had diabetes for many years prior to his diagnosis and, as such, that disability and his knee disabilities may be related.

During the course of this appeal, he has occasionally discussed his legs and knees interchangeably.  His claims, however, specifically concern his knees.  In any event, according to Virtual VA, the RO recently granted him service connection for disabilities of his left and right lower extremities, so legs, apart from the disabilities he is additionally claiming concerning his knees specifically.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).


In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not however establish a presumption of service connection in combat cases but rather merely ease the combat Veteran's burden of demonstrating the occurrence of some relevant incident (event, injury or disease) in service to which a current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  The Federal Circuit Court has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the combat injury in service.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  But to establish entitlement to service connection, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain diseases are considered chronic, per se, including arthritis, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Thus, service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


Service connection may be granted for a disease first diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b) (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is generally, though, as will be explained, not always, required to associate the claimed condition with service or a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); McQueen v. West, 13 Vet. App. 237 (1999).

When deciding claims, the Board is required to consider all potential bases of entitlement - so direct, presumptive, and secondary.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  The Board has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has jurisdiction by virtue of a notice of disagreement (NOD) satisfying Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).  This includes the duty to address arguments a Veteran has specifically made as it relates to the adequacy of any given VA examination. 


Going back first to the notions of direct and presumptive service connection, in interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the Federal Circuit Court held that a three-element test must be satisfied in order to establish entitlement to direct service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or correlation between the current disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

"Symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology" under 38 C.F.R. § 3.303(b).  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The Federal Circuit Court noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, 708 F3d. at 1336.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above:  "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Id. at 1339.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id. at 1338-40.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  Id. at *1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).

In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible).  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

As observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability, but this is entirely dependent on the specific type of disability at issue.  See Davidson, 581 F.3d at 1316.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  So in certain instances lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

This is not always the case, however, as in certain other instances laypersons have not been found competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).


The Federal Circuit Court has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.

To reiterate, the competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility and probative value.  See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

In ultimately rendering a decision on appeal, the Board must analyze the competency, then credibility, and consequent probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Veteran's Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory (meaning both competent and credible), the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  Post-service medical documents, including VA treatment records dated since 2000, reports of VA examinations performed in April 2003 and March 2009, addendum opinions provided in May 2003 and February 2011, and the VHA medical expert opinion dated in October 2012 confirm the Veteran has left and right knee disabilities, variously diagnosed including as arthralgia and arthritis.

So resolution of this appeal turns, instead, on whether these left and right knee disabilities are directly related or attributable to his military service (including incepted or initially manifested during his service), or presumptively related (meaning initially manifested to the required minimum compensable degree of at least 10-percent disabling within the initial post-service year), or are secondarily related (meaning caused or aggravated by service-connected disability or disabilities).  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


The Veteran served on active duty in the military from April 1959 to May 1962 and from February 1963 to May 1966, including tours in Korea and Vietnam.  He received various awards and commendations for this service, including the Combat Infantryman Badge (CIB) and Purple Heart Medal.  According to his service treatment records (STRs), during his service he never reported any 
knee-related complaints or any knee-related injury, and there additionally was no diagnosis of a knee-related disability.

While on patrol in Vietnam in 1965, he sustained penetrating gunshot wounds (small arms fire) to his buttocks and peritoneal cavity.  He was evacuated to a field hospital, where doctors debrided the buttock wounds extensively and conducted an exploratory laparotomy, which revealed a traumatic sacrum fracture and bleeding from the sigmoid mesentery.  Given the latter finding, the viability of his sigmoid colon became questionable, necessitating a sigmoid loop colostomy with the placement of a temporary artificial anus.  He eventually transferred to CONUS for recuperation, during which he developed long sinus tracts requiring additional care, but his wounds eventually healed well.

Less than a year after his discharge from service, he had a VA examination, during which he reported right leg complaints, but did not mention or otherwise refer to his knees in particular.  And the examiner noted no knee abnormalities.

As the Veteran alleges, during the 1970s, he began complaining of leg, thigh and hip pain during VA outpatient visits.  He did not report that the pain was affecting his knees, however.  During the 1990s, he complained of joint pain affecting multiple joints, primarily his spine and hips.  He again did not mention his knees.

He first mentioned his knees and reported they were painful in 2000, during a VA outpatient visit.  At the time he weighed 298 pounds.  Since then, he has received treatment for bilateral knee complaints, which physicians have attributed to arthralgia and arthritis.  During treatment visits, he reported a history of knee pain of anywhere from just 4 months to two years' duration.  Therefore, even considering the greater 2-year history, this would not date his pain back to his military service, instead, indicates it is of far more recent onset.  Doctors also noted his fluctuating weight as high as 324 pounds and did not relate either knee disability to his military service or too any service-connected disability.

In April 2003, he reported a much longer history of knee pain of 30 years, so onset in approximately 1973, but indicated he had not experienced any particular knee injury in the past.

Multiple clinicians have addressed the etiology of his left and right knee disabilities.  During VA examinations in May 2003 and March 2009, the VA examiners ruled out a relationship between his knee arthralgia and arthritis and his remote, 
in-service gluteal injury (gunshot wounds to the buttocks).  The March 2009 VA examiner also discussed the Veteran's leg problems and ruled out a relationship between them and the gunshot wounds in service.  The VA examiner elaborated on his opinion in an addendum statement dated in February 2011.  He acknowledged the initial injury in 1965 and the Veteran's reported symptoms during the ensuing decades of the 1970s and 1980s.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion).  But, ultimately, because of the time differential between the onset of the knee discomfort and the remote 
in-service history of trauma to the buttocks, this examiner determined that it was less likely than not that the gunshot wounds and knee disabilities were related.

In October 2012, at the Board's request, a VHA medical expert (orthopedic surgeon) also reviewed the claims file and provided an additional opinion concerning these claims based upon his 35 years of practice, record review, and literature search.  He found that the arthritis affecting the Veteran's knees is a result of normal activity for an overweight gentleman of his age and unlikely related to his injuries in service or diabetes mellitus.  This commenting orthopedic surgeon explained that it is unlikely the Veteran's left and right knee disabilities had their onset during his service as there is no mention of an injury to his knees.  

This commenting VHA medical expert further explained that the described arthritic changes are not acute processes and, as such, it is unlikely they occurred over a 
one-year period (referring to the one-year presumptive period following service allowing for the initial manifestation of arthritis to the minimum compensable degree of at least 10-percent disabling).  He noted that it is also unlikely that the arthritic knees were caused by the buttock and sacral injury or the diabetes mellitus as there is no anatomical or physiological link between the Veteran's service-related problems and arthritic knees and no literature showing such a relationship.  This commenting VHA medical expert also noted that, although diabetes and osteoarthritis can both occur in obese, older individuals, literature does not link the two and having both is not causal, but coincidental.

The Board must assess the credibility and weight to be attached to a medical opinion.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Provided an opinion includes adequate statements of reasons or bases, the Board may favor one over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In this particular case at hand, however, the Board finds the VA examiners' reports of May 2003 and March 2009, even if not ultimately probative, are nonetheless evidence tending to go against the claims.  They include no, let alone adequate, statements of reasons or bases.  The VA examiner's February 2011 addendum opinion is somewhat probative, but only on the question of whether any current knee disability is related directly to the Veteran's active military service, specifically, the combat-related injuries he sustained during his service.  

Ultimately, though, the Board accords this opinion limited weight as it is written by a physician's assistant, who, while competent to comment to this issue of causation, may or may not be specialized in orthopedics, hence, in the particular type of disability at issue, so seemingly does not have the level of expertise in the subject matter as does, say, the VHA medical expert who the Board additionally consulted.  An opinion may be reduced in probative value even when the statement comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).  This VA compensation examiner also does not contemplate the Veteran's recent report of knee pain following the injuries in service and does not address whether any current knee disability is related to (either caused or aggravated by) a service-connected disability.  So, at best, that opinion is incomplete.

This, however, is what prompted the Board to obtain the additional medical opinion from the VHA medical expert.  And this VHA medical expert's opinion is most probative, addressing the claims on all bases asserted.  Moreover, it is offered by an orthopedic surgeon, based on a review of the claims file for the pertinent history of these disabilities, and supported by rationale.  Rationale is where most of the probative value of an opinion is derived, not from mere review of the claims file or the opinion ultimately stated.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (far more important than a review or the opinion is the reasoning employed in arriving at the ultimate conclusion).

The Veteran has not submitted any medical opinion refuting the unfavorable opinion of this VHA medical expert (orthopedic surgeon).  The adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if, as here, the expert fairly considered the material evidence seemingly supporting the Veteran's position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Thus, the Veteran's assertions represent the only evidence of record etiologically linking his left and right knee disabilities to his service or service-connected disabilities.  Although he is competent to state that he has experienced certain knee symptoms for a particular number of years, such as pain, with no training or expertise in medicine he is not competent to ascribe these symptoms to his arthritis or to in turn relate or attribute this arthritis to an event, injury or disease during his service, including to the injuries he sustained in combat or to any service-connected disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay observable symptoms, but lacking in medical training and expertise, is not competent to diagnose a medical condition, if not a "simple" condition, or to provide probative comment on its etiology).

In any event, his reports of knee symptoms on a continual basis since his service are not credible, so not ultimately probative.  Despite having several opportunities to do so, he never reported knee pain, certainly not chronic or persistent knee pain, until 2000 or thereabouts.  From 2000 to 2002, he did not relate it to his service or indicate that it had manifested during his service or even during the initial year after his service had concluded.  In 2003, after filing his claims, he reported that he had had this pain for 30 years, which as it turns out is still after discharge from service, and he continued to deny any specific knee injury.  In 2007, he reported that his knee pain initially had manifested during his service, when he sustained the gunshot wounds in combat.  His varying reports of just how long he has experienced this knee pain, however, undermine his credibility because his lay testimony concerning this is inconsistent rather than consistent.  In Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) and Kahana v. Shinseki, 24 Vet. App. 428 (2011), the Federal Circuit Court and Veterans Court cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  So the Board cannot determined the Veteran did not have knee pain during the many intervening years following the conclusion of his service and the first documented complaint as reflected in his treatment records merely because his earlier-dated treatment records do not mention any complaint of knee pain.  This is, nevertheless, probative evidence tending to refute the notion that he was experiencing chronic knee pain when evaluated and treated on those earlier occasions, especially since on several of those earlier occasions he expressly denied having knee pain, even if being evaluated or treated for something else entirely.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not first allege that symptoms associated with these now claimed disabilities began during (or even soon after) his service until after filing his claims for VA compensation or other benefits for these disabilities.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service and even post-service histories, and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).   The Board finds most probative the numerous instances during his service, and during the many years since leading up to the initial diagnoses of these claimed disabilities, when he did not mention them at all - such as in the way of a relevant subjective complaint, much less the fact that there was no objective clinical finding or observation of them.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  Indeed, he even at times has acknowledged that his knee pain in service - even accepting for the sake of argument that he had it in service - resolved during his service as a result of the pain medication prescribed.

Regardless, as the record stands, there is no evidence establishing that his knee disabilities manifested prior to 2000, decades after the conclusion of his service and the sustaining of the combat-related injuries during his service, with no supporting competent and credible evidence relating these knee disabilities to his service or any service-connected disability, and no evidence, competent and credible or otherwise, establishing continuity of arthritis-related lay observable symptoms since service.  

The Board thus concludes that his left and right knee disabilities were not incurred in or aggravated by his service, may not be presumed to have been so incurred, and are not proximately due to, the result of, or aggravated by his service-connected residuals of gunshot wounds to his right and left buttocks with damage to Muscle Group XVII and to his large intestines, a healed fracture of the sacrum, S4 and S5, and his Type II Diabetes Mellitus.

The Board may consider the absence of any indication of a relevant medical complaint until so relatively long after the conclusion of his service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology since service and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claims, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).


A claimant is responsible for presenting evidence in support of his claim for benefits under the laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Here, though, the evidence is not supportive of the claims or even in relative equipoise, meaning not evenly balanced for and against the claims.  Instead, the preponderance of the evidence is against the claims, so the benefit-of-the-doubt rule is not for application and the claims resultantly must be denied.  38 C.F.R. § 3.102.


ORDER

The claims of entitlement to service connection for chronic left and right knee disabilities, including as secondary to the service-connected residuals of the gunshot wounds to the right and left buttocks with damage to Muscle Group XVII and to the large intestines, a healed fracture of the sacrum, S4 and S5, and Type II Diabetes Mellitus are denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


